DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2020 was considered by the examiner.

Claim Status
Claims 1-20 are pending.
Claims 14-19 are withdrawn.
Claims 1-13 and 20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, claim 6 recites the limitation "back second cover sheet" in line 15.  There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a “back second paper cover sheet”. To aid in compact prosecution and provide sufficient antecedent basis, the "back cover sheet" of claim 1 is being interpreted as “back second paper cover sheet”.
Regarding Claim 6, claim 6 recites the limitation "back cover sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a “back second paper cover sheet”. To aid in compact prosecution and provide sufficient antecedent basis, the "back cover sheet" of claim 6 is being interpreted as “back second paper cover sheet”.
Regarding Claim 8, claim 8 recites the limitation "front paper cover sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim, because claim 1 is drawn to a “front first paper cover sheet”. To aid in compact prosecution and provide sufficient antecedent basis, the "front paper cover sheet" of claim 8 is being interpreted as “front first paper cover sheet”.
Regarding Claims 2-5, 6-7, 9-13, and 20, claims 2-5, 6-7, 9-13, and 20 are rejected by virtue of their dependency of a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boehnert et al. (EP 1,114,005, previously cited, Boehnert), in view of Long (US 4,009,062, Long).
Regarding Claim 1, claim 1 is a product-by-process claim. In the instant application, the applicants disclose forming the board core layer from setting of an aqueous slurry comprising water and stucco between the first paper cover sheet and the second paper cover sheet (see Paragraph [0050] of the instant specification), Boehnert recites a similar method for forming the board core layer, namely depositing a slurry and water between the cover sheets and allowing the resultant assembly to set and dry (Paragraph [0022]). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Accordingly, claim 1 is being interpreted without the limitation from the recited process step. Boehnert teaches a gypsum board (Paragraph [0001]) comprising: a board core layer (“core of set gypsum” – Paragraph [0022]) comprising set gypsum (Paragraph [0022]). Regarding the gypsum board comprising a front paper cover sheet having an outer surface and an inner surface, the inner surface contacting a first face of the board core layer; and a back paper cover sheet having an outer surface and an inner surface, the inner surface containing a second face of the board core layer; wherein the board core layer is disposed between the front paper cover sheet and the back paper cover sheet, Boehnert teaches the set gypsum sandwiched between cover sheets of paper (Paragraph [0022]) and an inner surface and outer surface of the paper cover sheets is implied from the sandwich structure. Boehnert also teaches, at least 60 weight percent of calcium sulfate hemihydrate on a dry basis (shown below for Example 4 – Paragraph [0085]), and the water at a weight ratio of water to the calcium sulfate hemihydrate or 0.2:1 to 1.2:1 prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Example 4 from Boehnert
Ingredient
Quantity
Dry Basis Weight Percent
Calcium sulfate hemihydrate
3000 g1
97.7% - 98.8%
Other Additives
35-71 g1
1.2% - 2.3%
Chloride Ions
0-1.0 weight % (0-10000 ppm)2
-
Water
3000 g (3 L)1
-

1 Paragraph [0085]
2 Table 10
Boehnert does not teach a starch layer coated on at least one of the front and back paper cover, wherein the starch is substantially free of gypsum, inorganic filler, organic filler, and polymer. Boehnert and Long both teach on paper covered gypsum boards. Long teaches wherein the inner surface of at least one of the front first paper cover sheet or the back second paper cover sheet is coated with a starch layer; Long teaches the starch adhesive applied to the bond liner of the paper cover (Claim 1), and casting gypsum slurry on the bond liner and the slurry forming the gypsum core (Claim 1), which means the starch layer is on the inner surface of the paper cover. Long further teaches that the starch layer composition is substantially free of gypsum, inorganic/organic filler and polymer (Col.6, lines 1-8). Starches, which are well known 
Regarding Claim 3, Boehnert modified by Long teaches all of the limitations of the gypsum board of claim 1. Long further teaches wherein the starch layer comprises uncooked starch (Claim 5).
Regarding Claim 4, Boehnert modified by Long teaches all of the limitations of the gypsum board of claim 1. Long further teaches wherein a curing step is performed and this results in the cooking of the uncooked starch (Claim 5), as such this would necessarily result in a mixture of uncooked starch and cooked starch.
Regarding Claim 5, Boehnert modified by Long teaches all of the limitations of the gypsum board of claim 1. Boehnert further teaches the composition comprising about 1000 parts to 3000 parts chloride anion per 1,000,000 parts by weight of said calcium sulfate hemihydrate (shown above for Example 4 – Table 10); Boehnert explicitly teaches an embodiment of 0.2% prima facie obvious. Id.
Regarding Claim 6, Boehnert modified by Long teaches all of the limitations of the gypsum board of claim 1. Long further teaches wherein the starch layer is coated on the inner surface of the back second paper cover sheet (Col. 6, lines 16-20).
Regarding Claim 7, Boehnert modified by Long teaches all of the limitations of the gypsum board of claim 1. Long further teaches wherein the starch layer is coated on the inner surface of the back second paper cover sheet and the inner surface of the front first paper cover sheet (Col. 6, lines 16-20).
Regarding Claim 12, claim 12 recites the limitation “wherein the starch layer is coated on the inner surface in an amount…”, which is understood be mean the inner surface of either the front or back paper cover sheet, as stated in claim 1.
Boehnert modified by Long teaches all of the limitations of the gypsum board of claim 1. Long further teaches wherein the starch layer is coated on the inner surface of either the front or back paper cover sheet in an amount from about 0.5 lb/MSF to about 15 lb/MSF; Long teaches at least 0.5 lb/MSF (Claim 2), which overlaps and therefore renders obvious the instant range since overlapping abutting ranges are prima facie obvious. Id.
Regarding Claim 13, Boehnert modified by Long teaches all of the limitations of the gypsum board of claim 1. Boehnert further teaches wherein the set gypsum is formed from synthetic gypsum (Paragraph [0045]), comprising one or more chloride salts (Paragraph [0010]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boehnert modified by Long as applied to claim above, and further in view of Li et al. (US 2016/0375655, cited previously, Li).
Regarding Claim 4, Boehnert modified by Long teaches all of the limitations of the gypsum board of claim 1. While Boehnert modified by Long necessarily teaches a mixture of uncooked starch and cooked starch in the starch layer, the examiner submits further that the teaching of analogous art by Li, which also teaches on paper covered gypsum boards, would support the use of a mixture of starches (cooked and uncooked), in a starch layer. Li teaches that (i) regardless of the starch (uncooked or cooked) used in the adhesive layer, between the board core and the cover paper, an improvement in board strength is obtained (Paragraph [0153]), (ii) that the starch (uncooked or cooked) used in the solution used for coating impacts the viscosity of that solution, (Paragraphs [0105] and [0106]), (iii) that cooked (pregelatinized) starches can cause “fish eyes” and uncooked starches avoid this problem (Paragraph [0107]), (iv) that combinations of starches, such as hydroxyethylated or hydroxypropylated starches, is a routine practice for the starch adhesive layer (Paragraph [0101]), and (v) that cooked starches are desirable in the coating layer for the exposure of functional groups which allows for hydrogen bonding between starch and gypsum crystals (Paragraph [0107]), which improves strength of the gypsum board (Paragraph [0154]). 
Taken together with Long, it would have been prima facie obvious to one ordinarily skilled in the art, before the effective filing, to use a combination of an uncooked starch and cooked starch in the solution used to prepare the adhesive starch layer, resulting a mixture of uncooked starch and cooked starch in the starch layer, as doing so would be obvious to try to minimize the presence of “fish eyes” and/or adjust the viscosity of the coating solution, to find optimum processing conditions for the gypsum board, while preserving the exposure of functional groups which allows for hydrogen bonding between starch and gypsum crystals that . 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Boehnert, in view of Long, as applied to claim 1 above, and further in view of White (US 4,327,146, cited previously, White).
Regarding Claim 8, claim 8 is a product-by-process claim. The applicants disclose the voids of the low density region being formed from a foamed gypsum slurry (Paragraph [0043]). White recites a similar method for obtaining the low density region, whereby aqueous slurry of settable gypsum contains a substantial quantity of foam (Claim 1). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Accordingly, claim 8 is being interpreted without the limitation from the recited process step. Boehnert modified by Long teaches all of the limitations of the gypsum board of claim 7. Boehnert modified by Long teaches the limitation wherein the starch layer is coated on the inner surface of the front first paper cover sheet (Col. 6, lines 16-20).
Boehnert modified by Long does not teach wherein the board core layer comprises a low-density region and at least one high-density region, the at least one high-density region being interposed as a layer between the low-density region and the front paper cover sheet or the back paper cover sheet, wherein the high/low density region comprises set gypsum. Boehnert, Long, and White are analogous and all teach on paper covered gypsum boards. White teaches wherein 
Regarding Claim 9, Boehnert modified by Long teaches all of the limitations of the gypsum board of claim 1. Boehnert modified by Long does not teach wherein the board core layer comprises a low-density region and at least one high-density region, the at least one high-density region being interposed as a layer between the low-density region and the front paper cover sheet or the back paper cover sheet, wherein the high/low density region comprises set gypsum. Boehnert, Long, and White are analogous and all teach on paper covered gypsum boards. White teaches wherein the board core layer comprises a low-density region (gypsum core, element 12 – Figure 2; Col. 1, lines 55-64) and at least one high-density region (surface portion, element 18 – Figure 2; Col. 1, lines 55-64; Col. 2, lines 3-10), the at least one high density region being interposed as a layer between the low-density region and the front paper cover sheet or the back paper cover sheet (surface portion (element 18) disposed at the interface (element 20) of the core (element 12) and paper (element 14) – Figure 2; Col. 1, lines 55-64). It 

    PNG
    media_image1.png
    738
    679
    media_image1.png
    Greyscale
Regarding Claim 10
Regarding Claim 11, claim 11 is a product-by-process claim. The applicants disclose the voids of the low density region being formed from a foamed gypsum slurry (Paragraph [0043]). White recites a similar method for obtaining the low density region, whereby aqueous slurry of settable gypsum contains a substantial quantity of foam (Claim 1). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).
Accordingly, claim 11 is being interpreted without the limitation from the recited process step. Boehnert modified by Long, and White teaches all of the limitations of the gypsum board of claim 9. White further teaches wherein the low-density region comprises a plurality of voids therein (hollow cells – element 16, Figure 2).
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boehnert, in view of  Long, as applied to claim 1 above, and as evidenced by Yu et al. (US 2017/0183868), hereinafter Yu. 
Regarding Claim 20, Boehnert modified by Long teaches all of the limitations of the gypsum board of claim 1. While, Boehnert modified by Long does not explicitly teach a wall system comprising framing to which at least one gypsum board of claim 1 is attached, wherein the outer surface of the front cover sheet faces away from the framing, affixing a gypsum board to a wall system with framing, wherein the outer surface of the front cover sheet faces away from the framing is a routine practice in the art, evidenced by Yu, which teaches a gypsum board (element 102 – Figure 7; Paragraphs [0174] and [0175]) affixed to a framing (element 100 .

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. If claim 1 were amended to address the 112(b) rejection, Claim 2 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claim 2 would be allowable because the prior art alone, or in combination, fails to teach the starch layer disposed as a continuous layer over the entire surface of the cover sheet. The closest prior art is Boehnert modified by Long. Boehnert modified by Long teaches all of the limitations of claim 1, on which claim 2 depends. The combination of Boehnert and Long, however, fails to teach or suggest applying a continuous starch layer on the entire surface of the cover sheet. In fact, Long teaches away from this limitation; Long teaches a coverage of starch that is “substantially less than 100% or the total surface” and “discrete areas free of adhesive” (Claims 1 and 6). Further, it would not be obvious to one of ordinary skill to modify this teaching of Long because the discrete areas free from starch adhesive, as the areas free from starch are necessary for forming the initial wet-bonding between the gypsum core and the cover, which is an essential processing step for the gypsum board of Long (Col. 3, line 63 – Col. 4, line 9).

Response to Arguments
Applicant’s arguments and amendments, see Page 6 of Remarks, filed 08 March 2021, with respect to the claim objections have been fully considered and are persuasive.  The previous objections have been withdrawn. 
Applicant’s arguments and amendments, see Page 6 of Remarks, filed 08 March 2021, with respect to the claim rejections under 35 USC 112(b) have been fully considered and are partially persuasive. Claim 6 was originally rejected under 112(b) and has not been amended to overcome this rejection. The other 112(b) rejections have been withdrawn, however a new grounds of rejection under 112(b) have been found for amended claim 1 and 8, and consequently claims dependent therefrom.
Applicant’s arguments and amendments, starting on Page 6 of Remarks, filed on 08 March 2021, with respect to the rejections of claims 1-13 and 20 under 35 USC 103 have been fully considered and are partially persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boehnert and further in view of Long.
Regarding Point A
Regarding Point B, the arguments put forth by applicants are not persuasive. The applicants argue that an unexpected result of improved adhesion is present for a starch coating with high levels of chloride salts. The examiner submits that the applicants have not claimed improved adhesion, and therefore the argument pertaining thereto is not commensurate in scope with the claimed invention.
 Regarding Point C, applicant’s arguments with respect to claims 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Point D, applicant’s arguments with respect to claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784